 

Exhibit 10.2

 

Date   16 October 2020

 

bombardier inc.

 

bombardier aerospace uk limited  

 

bomBardier finance inc.

 

bombardier services corporation

 

Spirit aerosystems global holdings limited

 

and

 

Spirit aerosystems, inc.

 

 

deed of amendment

 

to the  

 

share purchase agreement dated 31 october 2019    

 

[tm2034547d1_ex10-2.jpg] 

 

Macfarlanes LLP
20 Cursitor Street
London EC4A 1LT

 





 

 

 

DATE

16 October 2020

PARTIES

 

1BOMBARDIER INC., a company incorporated under the laws of Canada with company
number 8369470 and with registered office at 800, boulevard René-Lévesque West,
Montréal, Québec, H3B 1Y8, Canada (“BI”);

 

2BOMBARDIER AEROSPACE UK LIMITED, a company registered in England and Wales with
company number 02873601 and with registered office at Suite 1, 3rd Floor, 11-12
St. James’s Square, London, SW1Y 4LB (“BAUK”);

 

3BOMBARDIER FINANCE INC., a company incorporated under the laws of Canada with
company number 134209238 and with registered office at 800, boulevard
René-Lévesque West, Montréal, Québec, H3B 1Y8, Canada (“BFI”);

 

4BOMBARDIER SERVICES CORPORATION, a company incorporated in the United States of
America with company number 2288053 and with registered office at One Learjet
Way, Wichita, KS 67209, USA (“BSC”);

 

5SPIRIT AEROSYSTEMS GLOBAL HOLDINGS LIMITED, a company registered in England and
Wales with company number 11330860 and with registered office at Tower Bridge
House, St Katherine’s Way, London, E1W 1AA (“Spirit”); and

 

6SPIRIT AEROSYTEMS, INC., a Delaware corporation with company number 3778057 and
whose principal place of business is at 3801 South Oliver Street, Wichita, KS
67210, USA (“SAI”).

 

BACKGROUND

 

AUnder the terms of a sale and purchase agreement entered into on 31 October
2019 (the “SPA”) between the Parties, subject to certain conditions being met,
Spirit agreed to acquire the entire issued share capital of Short Brothers Plc
(“SB PLC”) from BAUK (“Project Atlantic”).

 

BClause 3.4 of the SPA provided that, on completion of Project Atlantic
(“Completion”), Spirit shall procure that an amount equal to £100m (the “Special
Contribution”) is paid to the Short Brothers Pension Scheme (“SBPS”). Under
Clause 4.1(e) of the SPA, Completion is conditional on the triennial valuation
of the SBPS as at 31 December 2018 being agreed and finalised by SB PLC and
Short Brothers Pension Trustee Limited (the “Trustee”) on a basis consistent
with the terms of a Memorandum of Understanding entered into between BI, Spirit
and the Trustee (the “MoU Parties”) on 31 October 2019 (the “MoU”).

 

CThe MoU is non-legally binding and sets out the MoU Parties’ understanding and
intentions at the time it was entered into in connection with the SBPS in the
event that Spirit is successful in acquiring the entire issued share capital of
SB PLC. Under Clause 4.3 of the MoU, subject to Completion (referred to as
“Closing” in the MoU), Spirit agreed to procure the payment of the Special
Contribution to the SBPS.

 

DClause 6.2.5 of the MoU further provided that the Parties intended the core
deficit reduction contributions payable to the SBPS by SB PLC (as agreed at the
2015 actuarial valuation) to continue until 30 June 2025 subject to a
reassessment at the 2021 actuarial valuation of the SBPS.

 

EFollowing discussions between the MoU Parties, on or around the date of this
Deed, the MoU Parties have entered into an agreement to vary the MoU which
provides, amongst other things, for:

 

(i)the deferral of the payment of the Special Contribution so that the Special
Contribution is payable on the first anniversary of Completion; and

 



1 

 

 

(ii)the provision, with effect from Completion, of a parent company guarantee
(generally capped at £112,400,000) for the benefit of the SBPS by SAI.

 

FClause 31 of the SPA provides that the SPA may be altered by agreement in
writing duly executed by each Party that refers to the SPA. Having regard to the
amendments made to the MoU as referred to at Recital E above, the Parties wish
to amend certain provisions of the SPA that relate to the SBPS.

 

OPERATIVE PROVISIONS

 

1Words and expressions used in this Deed shall have the same meanings as set out
in the SPA, except where they are defined specifically for this Deed.

 

2Pursuant to Clause 31 of the SPA and with effect from the date of this Deed,
the Parties hereby amend the SPA as follows:

 

2.1by adding a new definition of “SBPS Guarantee” in the appropriate place at
Clause 1.1 of the SPA:

 

“SBPS Guarantee means the guarantee (generally capped at £112,400,000) to be
provided by the US Buyer for the benefit of the Short Brothers Pension Scheme in
the form appended to this Agreement at Schedule 15”;

 

2.2by replacing the definition of “Pension Scheme MoU” at Clause 1.1 of the SPA
with the following:

 

“Pension Scheme MoU means the memorandum of understanding in connection with the
Short Brothers Pension Scheme entered into between BI, the UK Buyer and the
Pension Scheme Trustee on or about the date of this Agreement as amended from
time to time by agreement of those parties”;

 

2.3by replacing Clause 3.4 of the SPA with the following:

 

“3.4    By or before the first anniversary of Completion, the UK Buyer shall
procure that:

 

(a) Shorts is put in funds to enable Shorts to pay to the Short Brothers Pension
Scheme an amount either equal to £100,000,000 (the Pension Scheme Amount), or
such lesser amount as is agreed by the Buyer, BI and the Pension Scheme Trustee;
and

 

(b) Shorts pays the Pension Scheme Amount to the Short Brothers Pension
Scheme.”;

 

2.4by adding a new Clause 3.4A of the SPA immediately after the existing Clause
3.4 (as replaced above) as follows:

 

“3.4A   The US Buyer shall procure that it executes and delivers the SBPS
Guarantee at Completion”;

 

2.5by making the following amendments to Schedule 5 of the SPA:

 

2.5.1by deleting the “and” at the end of Schedule 5, paragraph 2(a)(viii) of the
SPA;

 

2.5.2by deleting the full stop at the end of Schedule 5, paragraph 2(b) and
replacing it with “; and”; and

 

2.5.3by adding a new paragraph 2(c) to Schedule 5 as follows:

 

“(c) deliver to the Pension Scheme Trustee the duly executed SBPS Guarantee.”;
and

 



2 

 

 

2.6by adding a new Schedule 15 to the SPA in the form of the schedule included
at Appendix A to this Deed.

 

3SPA provisions

 

Any provisions of the SPA not expressly varied by this Deed shall remain in full
force and effect on their existing terms.

 

4Status

 

4.1The provisions of clauses 31 (Alterations), 32 (Counterparts), 35 (Agreement
binding), 36 (Rights of Third Parties) and 38 (Notices) to 42 (Service of
Process) of the SPA shall be deemed to be incorporated into this Deed, save that
references therein to “this Agreement” shall be deemed to be references to this
Deed.

 

4.2This Deed shall be presumed to be delivered and is intended by the Parties to
be a deed (and shall take effect as a deed) only when and not before it is
dated.

 

IN WITNESS whereof the Parties have executed this Deed as a deed on the date
shown on page one.

 



3 

 

 

EXECUTED as a deed by: BOMBARDIER INC.   acting by: Jean-Philippe Côté and
Christian Poupart       /s/ Jean-Philippe Côté   Name: Jean-Philippe Côté  
Title: Head, Integration         /s/ Christian Poupart   Name: Christian Poupart
  Title: Head Legal         under a power of attorney dated: 30 October 2019    
  in the presence of:       /s/ Jenna La Ricca           Jenna La Ricca   XXXXX
  XXXXX   Student    

 

EXECUTED as a deed by: BOMBARDIER AEROSPACE UK LIMITED   acting by:
Jean-Philippe Côté and Christian Poupart       /s/ Jean-Philippe Côté   Name:
Jean-Philippe Côté   Title: Head, Integration       /s/ Christian Poupart  
Name: Christian Poupart   Title: Head Legal       under a power of attorney
dated: 13 October 2020       in the presence of:       /s/ Jenna La Ricca      
    Jenna La Ricca   XXXXX   XXXXX   Student    

 



4 

 

 

EXECUTED as a deed by: BOMBARDIER FINANCE INC.

acting by: Jean-Philippe Côté and Christian Poupart

 

/s/ Jean-Philippe Côté   Name: Jean-Philippe Côté   Title: Head, Integration  

 

/s/ Christian Poupart   Name: Christian Poupart   Title: Head Legal  

 

under a power of attorney dated: 30 October 2019

 

in the presence of:

 

/s/ Jenna La Ricca  

 

Jenna La Ricca

XXXXX

XXXXX

Student 

 

EXECUTED as a deed by: BOMBARDIER SERVICES CORPORATION

acting by: Jean-Philippe Côté and Christian Poupart

 



/s/ Jean-Philippe Côté   Name: Jean-Philippe Côté   Title: Head, Integration  

  

/s/ Christian Poupart   Name: Christian Poupart   Title: Head Legal  

 

under a power of attorney dated: 30 October 2019

 

in the presence of:

 

/s/ Jenna La Ricca  

 

Jenna La Ricca

XXXXX

XXXXX

Student

 

 5 

 

 

EXECUTED as a deed by: SPIRIT AEROSYSTEMS GLOBAL HOLDINGS LIMITED

 

acting by a duly authorised signatory

 

/s/ Damon Ward  

 

Authorised signatory

 

in the presence of:

 

/s/ Sandye Bollinger  

 

Witness signature

 

Witness name:                Sandye Bollinger 

Witness address:           XXXXX

  XXXXX

Witness occupation:     Finance Program Controller

 

EXECUTED as a deed by: SPIRIT AEROSYSTEMS, INC.

acting by a duly authorised signatory

 

/s/ Samantha Marnick  

 

Authorised signatory

  

 6 

 



 

APPENDIX A

 

“SCHEDULE 15

 

SBPS Guarantee

  

 7 



 